 1   Carmen Lo (SBN 280441)
     Email: carmen.lo@whitecase.com
 2   WHITE & CASE LLP
     555 South Flower Street, Suite 2700
 3   Los Angeles, CA 90071-2433
     Telephone: (213) 620-7700
 4   Facsimile: (213) 452-2329
 5   Lucius B. Lau (pro hac vice)
     Email: alau@whitecase.com
 6   James P. Gagen (pro hac vice)
     Email: jgagen@whitecase.com
 7   WHITEth & CASE LLP
     701 13 Street, N.W.
 8   Washington, DC 20005-3807
     Telephone: (202) 626-3600
 9   Facsimile: (202) 639-9355
10   Attorneys for Defendant,
     SIGMA CORPORATION
11
12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14
15   UNITED STATES OF AMERICA ex                       Case No. 2:17-cv-04393-RGK-
     rel. ISLAND INDUSTRIES, INC.,                     KS
16
                     Plaintiffs,                       STIPULATED ORDER RE:
17                                                     DISCOVERY OF
           v.                                          ELECTRONICALLY
18                                                     STORED INFORMATION
     VANDEWATER INTERNATIONAL
19   INC., et al.,                                     [As Amended by the Court]1
20                   Defendant.
21
22
23         PURPOSE
24         This Order will govern discovery of electronically stored information
25   (“ESI”) in this case as a supplement to the Federal Rules of Civil Procedure, this
26   Court’s Local Rules, and any other applicable orders and rules. Nothing in this
27
     1
28          The Court’s deletions are indicated by strikethrough and additions to the text
     are in bold.
                                       STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                                  (Case No 2:17-cv-04393-RGK-KS)
 1   order is intended to alter or affect any party’s rights or obligations under the
 2   Federal Rules of Civil Procedure or any order by the Court., but shall be
 3   construed instead, wherever possible, as consistent with any order by the Court.
 4         COOPERATION
 5         The parties are aware of the importance the Court places on cooperation
 6   and commit to cooperate in good faith throughout the matter consistent with the
 7   Federal Rules of Civil Procedure and the Local Rules of this Court.
 8         A party’s meaningful compliance with this order and efforts to promote
 9   efficiency and reduce costs will be considered in cost-shifting determinations, but
10   nothing in this order shall affect a producing party’s right to seek reimbursement
11   for costs associated with collection, review, and/or production of ESI.
12         PRESERVATION
13         The parties have discussed their preservation obligations and needs and
14   agree that preservation of potentially relevant ESI will be reasonable and
15   proportionate. To reduce the costs and burdens of preservation and to ensure
16   proper ESI is preserved, the parties agree that:
17         a) No Backup Restoration is Required. Absent a showing of good cause,
18             no party need restore any form of media upon which backup data is
19             maintained in a party’s normal or allowed processes, including but not
20             limited to backup tapes, disks, SAN, any cloud-based backup storage,
21             and other forms of media, to comply with its discovery obligations in
22             the present case.
23         b) These data sources are deemed not reasonably accessible because of
24             undue burden or cost pursuant to Fed. R. Civ. P. 26(b)(2)(B), and ESI
25             from these sources need not be preserved: voicemails, text messages,
26             instant or real-time messages and message channels, PDAs and mobile
27             phones, audio and video files, and server, system, or network logs.
28
                                                -2-
                                        STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                                   (Case No 2:17-cv-04393-RGK-KS)
 1         SEARCH
 2         The parties agree that search methodologies will be reasonable and
 3   proportionate and to meet and confer regarding search methodologies.
 4         PRODUCTION FORMATS
 5         As described in detail below and in Appendix 1, the parties agree to
 6   produce documents in TIFF format, with the exception of certain native format
 7   files set forth below. If particular documents warrant production in formats other
 8   than the formats set forth below, the parties will cooperate to arrange for the
 9   mutually acceptable production of such documents. Regardless of the format, the
10   parties agree not to degrade the searchability of documents as part of the
11   document production process.
12         Absent a showing of good cause, general ESI production requests under
13   Federal Rules of Civil Procedure 34 and 45, or compliance with a mandatory
14   disclosure requirement of this Court, shall not include metadata. However, the
15   metadata fields listed in Appendix 1 shall generally be included in the production
16   if such information exists and such metadata is reasonably accessible.
17         In accordance with the above, and absent other agreement of the parties or
18   further order of this Court, the following parameters shall apply to ESI production:
19         a) General Document Image Format. Each electronic document shall be
20            produced in single-page Group IV 300 DPI Tagged Image File Format
21            (“TIFF”) format. TIFF files shall be single page and shall be named with
22            a unique production number followed by the appropriate file extension.
23            Original document orientation shall be maintained (i.e., portrait to portrait
24            and landscape to landscape) where reasonably possible. TIFFs should
25            display text and images which would be visible to the reader using the
26            native software that created the document. Load files shall be provided to
27            indicate the location and unitization of the TIFF files. If a document is
28            more than one page, the unitization of the document and any attachments
                                                -3-
                                        STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                                   (Case No 2:17-cv-04393-RGK-KS)
 1      and/or affixed notes shall be maintained as they existed in the original
 2      document.
 3   b) Text-Searchable Documents. No party has an obligation to make its
 4      production text-searchable; however, if a party’s documents already exist
 5      in text-searchable format independent of this litigation, or are converted to
 6      text-searchable format for use in this litigation, including for use by the
 7      producing party’s counsel, then such documents shall be produced in the
 8      same text-searchable format at no cost to the receiving party.
 9   c) Footer. All images must be assigned a unique Bates number that is
10      sequential within a given document and across the production sets.
11   d) Security. Both parties will make reasonable efforts to ensure that any
12      productions made are free from viruses and provided on encrypted media.
13   e) Confidentiality Designation. Responsive documents in TIFF format will
14      be stamped with the appropriate confidentiality designations in
15      accordance with the Protective Order in this matter.
16   f) Native Files. Spreadsheet files (e.g., MS Excel, Google Sheets) and
17      delimited text files (e.g. comma-separated value (.csv) files and tab-
18      separated value (.tsv) files) that are maintained in their native format shall
19      be produced in either their native file format or MS Excel format
20      whenever technologically feasible. TIFF images of such files need not be
21      produced unless the files have been redacted, in which instance such files
22      shall be produced in TIFF with OCR Text Files. If good cause exists to
23      request production of files, other than those specifically set forth above, in
24      native format, the party may request such production and provide an
25      explanation of the need for native file review, which request shall not
26      unreasonably be denied. Any native files that are produced shall be
27      produced with a link in the NativeLink field, along with extracted text and
28      applicable metadata fields set forth in Appendix 1. A TIFF placeholder
                                         -4-
                                 STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                            (Case No 2:17-cv-04393-RGK-KS)
 1      indicating that the document was provided in native format should
 2      accompany the database record and should indicate the Bates number,
 3      filename, and confidentiality designation for the document. To the extent
 4      practicable, each responsive document produced in native format shall
 5      also have its confidentiality designation identified in the filename of the
 6      native file. If a file has been redacted, TIFF images and OCR text of the
 7      redacted document will suffice in lieu of a native file and extracted text.
 8   g) Color. No party is required to produce documents in color in the first
 9      instance. The receiving party may make reasonable requests for
10      production of certain documents in color where color is material to the
11      interpretation of the document. In such case, the document should be
12      produced as single-page, 300 DPI with a minimum quality level of 75, 24-
13      bit, color JPG images. The producing party shall not unreasonably deny
14      such requests.
15   h) Culling and Filtering. Each party will use its best efforts to filter out
16      common system files and application executable files by using a
17      commercially reasonable hash identification process. Hash values that
18      may be filtered out during this process are located in the National
19      Software Reference Library (“NSRL”) NIST hash set list. Additional
20      culling of file types based on file header information may include, but are
21      not limited to: Application Package File, Backup Files, Batch Files,
22      Binary Disc Image, C++ File Formats, Cascading Style Sheet,
23      Configuration File, Database File, Dictionary files, Dynamic Link
24      Library, Event Log Files, Executables Files, Hypertext Cascading
25      Stylesheet, Java Archive Files, JavaScript files, JavaScript Source Code
26      and Class Files, Macintosh Resource Fork Files, MP3 Files, MP4 Files,
27      Package Manager Files, Program Files, Program Installers, Python Script
28      Files, Quicktime Files, Shell Script Files, System or Temporary Files,
                                          -5-
                                  STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                             (Case No 2:17-cv-04393-RGK-KS)
 1            Thumbnail Cache Files, Troff Files, TrueType Font Files, Video Media
 2            Files, Waveform Audio File Format, Windows Cabinet File, Windows
 3            Command Files, Windows File Shortcut, Windows Help Files, Windows
 4            Metafiles and Enhanced Metafiles, Windows Spool Files, Windows
 5            System File. Source code files will be provided according to the
 6            Protective Order and not included in custodial data productions.
 7         i) De-Duplication. Each Party may globally de-duplicate (i.e. across
 8            custodians) using commercially acceptable e-Discovery methodology that
 9            utilizes either MD5 or SHA1 cryptographic hash values to de-duplicate
10            ESI at the family or parent level. The identity of the primary custodian
11            that possessed all de-duplicated items at the time of production shall be
12            provided in the “Custodian” field of the single record that is produced.
13            The identity of the primary custodian and other processed and agreed-
14            upon custodians that possessed all de-duplicated items at the time of
15            production shall be provided in the “All Custodians” field of the single
16            record that is produced. Each party may also de-duplicate emails in such
17            a way as to eliminate earlier or incomplete chains of emails and produce
18            only the most complete iteration of an email chain (“email thread
19            suppression”). If a producing party elects to utilize such email thread
20            suppression for its productions, it shall use commercially acceptable e-
21            Discovery software to do so (e.g., Relativity Analytics, Brainspace, etc.).
22         PHASED DISCOVERY
23         When any party propounds discovery requests pursuant to Fed. R. Civ. P.
24   34, all of the parties agree to negotiate in good faith requests by the propounding
25   party to phase the production of ESI.
26         DOCUMENTS PROTECTED FROM DISCOVERY
27         a) Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-
28
                                                -6-
                                        STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                                   (Case No 2:17-cv-04393-RGK-KS)
 1      product-protected document, whether inadvertent or otherwise, is not a
 2      waiver of privilege or protection from discovery in this case or in any
 3      other federal or state proceeding. A producing party may assert
 4      privilege or protection over produced documents at any time by
 5      notifying the receiving party in writing of the assertion of privilege or
 6      protection. In addition, information that on its face contains privileged
 7      matter or attorney work product shall be immediately returned if
 8      discovered by the receiving party.
 9   b) Nothing in this Agreement shall be interpreted to require disclosure of
10      irrelevant information or relevant information protected by the attorney-
11      client privilege, work-product doctrine, or any other applicable privilege
12      or immunity. The parties do not waive any objections as to the
13      production, discoverability, admissibility, or confidentiality of
14      documents and ESI. Disclosures among defendants’ attorneys of work
15      product or other communications relating to issues of common interest
16      shall not affect or be deemed a waiver of any applicable privilege or
17      protection from disclosure.
18   c) The mere production of ESI in a litigation as part of a mass production
19      shall not itself constitute a waiver for any purpose.
20   CLAWBACK
21   a) Any party seeking to recall documents pursuant to the Protective Order
22      in this matter and/or Fed. R. Evid. 502 shall follow the following
23      procedure to ensure all copies of such documents are appropriately
24      removed from the receiving party’s system:
25                Locate each recalled document in the document
26                review/production database and delete the record from the
27                database;
28
                                         -7-
                                 STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                            (Case No 2:17-cv-04393-RGK-KS)
 1               If there is a native file link to the recalled document, remove the
 2               native file from the network path;
 3               If the database has an image load file, locate the document
 4               image(s) loaded into the viewing software and (1) delete the
 5               image file(s) corresponding to the recalled document; (2)
 6               remove the line(s) corresponding to the document image(s) from
 7               the image load file;
 8               Apply the same process to any additional copies of the
 9               document or database, where possible;
10               Locate and destroy all other copies of the document, whether in
11               electronic or hardcopy form. To the extent that copies of the
12               document are contained on write-protected media, such as CDs
13               or DVDs, these media shall be discarded, with the exception of
14               production media received from the recalling party, which shall
15               be treated as described under subparagraph (6);
16               If the document was produced in a write-protected format, the
17               party seeking to recall the document shall, at its election, either
18               (i) provide a replacement copy of the relevant production from
19               which the document has been removed, in which case the
20               receiving party shall discard the original production media; or
21               (ii) allow the receiving party to retain the original production
22               media, in which case the receiving party shall take steps to
23               ensure that the recalled document will not be used; and
24               Confirm that the recall of documents under this procedure is
25               complete by way of letter to the party seeking to recall
26               documents.
27   MODIFICATION
28   This Stipulated Order may be modified by a Stipulated Order of the parties
                                        -8-
                                STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                           (Case No 2:17-cv-04393-RGK-KS)
 1   or by the Court for good cause shown.
 2
 3         IT IS SO STIPULATED, through Counsel of Record.
 4   Dated: December 30, 2019                By: /s/ Lucius B. Lau
 5                                           Carmen Lo (SBN 280441)
                                             Email: carmen.lo@whitecase.com
 6                                           WHITE & CASE LLP
                                             555 South Flower Street, Suite 2700
 7                                           Los Angeles, CA 90071-2433
                                             Telephone: (213) 620-7700
 8                                           Fax: (213) 452-2329
 9                                           Lucius B. Lau (pro hac vice)
                                             Email: alau@whitecase.com
10                                           James P. Gagen (pro hac vice)
                                             Email: jgagen@whitecase.com
11                                           WHITE & CASE LLP
                                             701 13th Street, N.W.
12                                           Washington, DC 20005-3807
                                             Telephone: (202) 626-3600
13                                           Fax: (202) 639-9355
14                                           Attorneys for Sigma Corporation
15   Dated: December 30, 2019                By: /s/ Joseph A. Rillotta
16                                           Ryan Matthew Salzman (SBN 299923)
                                             Email: ryan.salzman@dbr.com
17                                           DRINKER BIDDLE AND REATH LLP
                                             1800 Century Park East Suite 1500
18                                           Los Angeles, CA 90067-1504
                                             Telephone: (310) 203-4000
19                                           Fax: (310) 229-1285
20                                           Joie C. Hand (pro hac vice)
                                             Email: joie.hand@dbr.com
21                                           Joseph A. Rillotta (pro hac vice)
                                             Email: joseph.rillotta@dbr.com
22                                           Thomas J Kelly, Jr. (pro hac vice)
                                             Email: thomas.kelly@dbr.com
23                                           DRINKER BIDDLE AND REATH LLP
                                             1500 K Street NW Suite 1100
24                                           Washington, DC 20005
                                             Telephone: (202) 230-5108
25                                           Fax: (202) 842-8465
26                                           Attorneys for Vandewater
                                             International Inc.
27
28
                                              -9-
                                      STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                                 (Case No 2:17-cv-04393-RGK-KS)
     Dated: December 30, 2019          By: /s/ Marc J. Tobak
 1
                                       Brian E. Klein (SBN 258486)
 2                                     Email: bklein@bakermarquart.com
                                       Teresa Lenore Huggins (SBN 263257)
 3                                     Email: thuggins@bakermarquart.com
                                       BAKER MARQUART LLP
 4                                     777 South Figueroa Street, Suite 2850
                                       Los Angeles, CA 90017
 5                                     Telephone: (424) 652-7800
                                       Fax: (424) 652-7850
 6
                                       Neil H. MacBride (pro hac vice)
 7                                     Email: neil.macbride@davispolk.com
                                       Paul S. Mishkin (pro hac vice)
 8                                     Email: paul.mishkin@davispolk.com
                                       Marc J. Tobak (pro hac vice)
 9                                     Email: marc.tobak@davispolk.com
                                       DAVIS POLK & WARDWELL LLP
10                                     450 Lexington Avenue
                                       New York, NY 10017
11                                     Telephone: (212) 450-4000
                                       Fax: (212) 701-5800
12
                                       Attorneys for Smith-Cooper
13                                     International
14   Dated: December 30, 2019          By: /s/ J. Michael Taylor
15                                     Blythe G. Kochsiek (SBN 285389)
                                       Email: bkochsiek@kslaw.com
16                                     KING AND SPALDING LLP
                                       633 West 5th Street Suite 1600
17                                     Los Angeles, CA 90071
                                       Telephone: (213) 443-4350
18                                     Fax: (213) 443-4310
19                                     Christopher C. Burris (pro hac vice)
                                       Email: cburris@kslaw.com
20                                     KING AND SPALDING LLP
                                       1180 Peachtree Street NE
21                                     Atlanta, GA 30309
                                       Telephone: (404) 572-4708
22                                     Fax: (404) 572-5100
23                                     Daniel L. Schneiderman (pro hac vice)
                                       Email: dschneiderman@kslaw.com
24                                     J. Michael Taylor (pro hac vice)
                                       Email: jmtaylor@kslaw.com
25                                     KING AND SPALDING LLP
                                       1700 Pennsylvania Avenue NW
26                                     Washington, DC 20006
                                       Telephone: (202) 626-2385
27                                     Fax: (202) 626-3737
28                                     Attorneys for Anvil International, LLC
                                        - 10 -
                                STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                           (Case No 2:17-cv-04393-RGK-KS)
 1                                         By: /s/ Matthew H. Marmolejo
     Dated: December 30, 2019
 2                                         Matthew H. Marmolejo (SBN 242964)
                                           Email: mmarmolejo@mayerbrown.com
 3                                         MAYER BROWN LLP
                                           350 South Grand Avenue, 25th Floor
 4                                         Los Angeles, CA 90071-1503
                                           Telephone: (213) 229-9500
 5                                         Fax: (213) 576-8185
 6                                         Kelly B. Kramer (pro hac vice)
                                           Email: kkramer@mayerbrown.com
 7                                         MAYER BROWN LLP
                                           1999 K Street, NW
 8                                         Washington, D.C. 20006
                                           Telephone: (202) 263-3007
 9                                         Fax: (202) 263-5207
10                                         Attorneys for Relator, Island
                                           Industries, Inc.
11
12
13
14        IT IS ORDERED that the forgoing Agreement is approved.
15
16   Dated: January 2, 2020
17                              U.S. MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                            - 11 -
                                    STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                               (Case No 2:17-cv-04393-RGK-KS)
 1                          ATTESTATION FOR SIGNATURES
 2          I, Lucius B. Lau, am the ECF user whose user ID and password authorized
 3   the filing of this document. Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), I attest that all
 4   signatories to this document have concurred and authorized this filing.
 5
      Dated: December 30, 2019                            By:    /s/ Lucius B. Lau
 6
                                                                 Lucius B. Lau
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 - 12 -
                                         STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                                    (Case No 2:17-cv-04393-RGK-KS)
 1   LAST MODIFIED    Date & Time the record was last modified. Formatted
     DATE/TIME        as: mm/dd/yyyy hh:mm:ss
 2
                      All recipients that were included on the “To” line of
 3   TO
                      the e-mail
 4                    The name and e-mail address of the sender of the e-
     FROM
                      mail
 5
                      All recipients that were included on the “CC” line of
 6   CC
                      the e-mail
 7
                      All recipients that were included on the “BCC” line of
     BCC
 8                    the e-mail

 9                    Any value populated in the Author field of the
     AUTHOR
                      document properties
10
     FILENAME         Filename of an electronic document (Edoc only)
11
                      The file extension of the document is defined as the
12   DOCEXT           substring of the file name which follows but does not
                      include the last occurrence of the dot character
13
     FILEPATH         Relative path to files in the production
14
15                    Date an electronic document was last modified
     DATEMOD
                      (format: MM/DD/YYYY) (Edoc only)
16                    Date the document was created (format:
     DATECREATED
17                    MM/DD/YYYY) (Edoc only)
     PARENTDATE       Date of parent file
18   MD5HASH          Checksum for a file, a 128-bit value.

19   NATIVELINK       Native File Link (Native Files only)

20   REDACTED         Indicate whether redacted or not

21   CONFIDENTIAL     Indicate level of confidentiality

22   PROD_VOLUME      The name of production volume.

23   ITEM TYPE        The record type of a document (i.e., Email
                      Attachment, or Edoc).
24
     CUSTODIAN        Includes the Individual (Custodian) from whom the
25                    documents originated
26   ALL_CUSTODIANS   Name(s) of All Custodians associated with the record
                      including where documents have been removed as a
27
                      duplicate, if possible.
28
                                  - 14 -
                          STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                     (Case No 2:17-cv-04393-RGK-KS)
 1   GROUP IDENTIFIER   Identifier of a document’s family group.

 2   TIMEZONE           Three letter reference to reflect time zone data was
                        processed in.
 3
 4   SHA1               SHA1 Hash algorithm to uniquely identify file.

 5   FULL TEXT          The path to the full extracted text or OCR of the
                        document. There should be a folder on the
 6                      deliverable, containing a separate text file per
                        document. These text files should be named with their
 7                      corresponding bates numbers.
 8
                        If the attachment or e-file does not extract any text,
 9                      then OCR for the document should be provided (only
                        to the extent the Producing Party OCR’s the document
10                      for their own benefit).
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    - 15 -
                            STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                                       (Case No 2:17-cv-04393-RGK-KS)
